 ASSOCIATED MUSICIANS OF GREATER NEW YORK559AssociatedMusicians of GreaterNew York, Localwhich page shall not be encumbered by any other802, American Federation of Musicians,AFL-CIOwritten material. In addition, the duly signed notice(HuntingtonTownHouse, Inc.) and NationalAsso-shall be mailed to all catering establishments withciation of OrchestraLeaders. Cases 29-CE-25, 29-which members of Respondent have had engage-CC-433, and 29-CE-30ments within the last 12 months for posting, shouldJune 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn January 7, 1976, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter,Respondent andCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Asso-ciatedMusicians of Greater New York, Local 802,American Federation of Musicians, AFL-CIO, NewYork, New York, its officers, agents, and representa-tives, shall take the action set forth in the Adminis-trative Law Judge's recommended Order, as so modi-fied.Substitute the following for paragraph 2(a) of theAdministrative Law Judge's recommended Order:"(a) Post at its office, place of business, and meet-ing places, copies of the attached notice marked"Appendix."83 Copies of said notice, on forms pro-vided by the Regional Director of Region 29, shall,after being duly signed by Respondent's representa-tive, be published in six consecutive issues of "Alleg-ro" on the final page of that official publication,they be willing; and the duly signed notice shall beposted by Respondent immediately upon receiptthereof, and shall be maintained by it for 60 consecu-tive days in all places where notices to its membersare customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, de-faced, or covered by any othermaterial."iThe Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an AdministrativeLaw Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandardDryWallProducts,Inc,91NLRB 544 (1950),enfd 188 F 2d362 (CA 3, 1951) Wehave carefullyexamined the record and find no basis for reversing his findingsIn finding that Respondent violated Sec 8(b)(4)(ii)(B) by its threat topicket themall, we do so wholly on the basis that such threat,by its breadth,contemplated picketing of the entire shopping center and any employer,person,or individual working oremployed therewithout regard to theirconnection with the primary hereUnited Brotherhoodof Carpenters andJoiners ofAmerica,AFL-CIO Local No639(AmericanModulars Corpora-tion),203 NLRB 1112, fn 1 (1973). Accordingly,we find it unnecessary toconsider the Administrative Law Judge's discussion of the SupremeCourt'sdecisioninN LR B v Fruit and VegetablePackers andWarehousemen, Lo-cal 760,and Joint CouncilNo 28 of IBT (Tree Fruits LaborRelations Com-mittee,Inc),377 U.S. 58 (1964),commonly referred to as theTree Fruitsdecision2 In view of our finding of similar violations in other recent cases,Associ-atedMusiciansof Greater New York, Local 802, A FM, AFL-CIO (RandomTravel, Inc),171NLRB1106 (1968),AssociatedMusicians ofGreater NewYork, Local 802 (National Associationof Orchestra Leaders),176 NLRB 198(1969),Associated Musiciansof Greater New York, Local 802,American Fed-eration ofMusicians,AFL-CIO (HuntingtonTownHouse,Inc), 203 NLRB1078 (1973),demonstrating Respondent's proclivityto violate the Act in thesame and similar respects as found herein,we shall broaden the Order here-inDECISIONSTATEMENT OF THE CASEROBERTM. SCHWARZBART,Administrative Law Judge:These consolidated cases were heard at Brooklyn, NewYork, on July 21 and 22, 1975, pursuantto chargesfiled bytheNational Association of Orchestra Leaders,' hereincalled the ChargingParty.The complaint,as issued onMay 30, 1975, alleges that the Respondent, Associated Mu-sicians of Greater New York, Local 802, American Federa-tion of Musicians,AFL-CIO,herein called the Respon-dentUnion,with the HuntingtonTownHouse,Inc.,'herein called Huntington, and Vogue Restaurant,Inc.,3herein called Vogue, respectively,maintained and enforcediThe chargesin Cases 29-CE-25, 29-CC-433,and 29-CE-30 were filedon August6 and October 16, 1974, and on April 28, 1975, respectively2 In Case 29-CE-253 In Case 29-CE-30225 NLRB No. 74 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDillegal"hot cargo"agreements,arrangements or under-standings in violation of Section 8(e) of the National LaborRelations Act, as amended,under which only members ofthe Respondent Union were permitted to provide musicalservices to patrons of Huntington and Vogue.The consoli-dated complaint further alleges that the Respondent Unionalso violated Section 8(b)(4)(ii)(B) of the Act 4 by threaten-ing, coercing,and restraining the Queens Center Mer-chants Association,Inc., a neutral employer,to force andrequire that Association to cease doing business with BobChevyOrchestras,with whom the Respondent Union hada labor dispute.'All parties appeared and were afforded full opportunityto be heard,to examine and cross-examine witnesses, toargue orally, and to file briefs.'Uponthe entire record ofthe case,7and from my observation of the witnesses andtheir demeanor,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERS INVOLVEDHuntington, a New York corporation, has its principaloffice and place of business in the Village of HuntingtonStation,where it is, and has been at all times material here-in, engaged in providing catering facilities for public andprivate social affairs, including food, beverage, and relatedservices.During the past year, which period is representa-tive of its annual operations generally, Huntington, in thecourse and conduct of its operations, derived gross reve-nues therefrom in excess of $500,000, and caused to betransported and delivered to its Huntington Station facilityfoodstuffs, beverages, and other goods and materials val-ued in excess of $50,000, of which goods and materialsvaluedin excessof $50,000 were transported and deliveredto its place of business in interstate commerce directlyfrom States of the United States other than the State inwhich it is located.Queens CenterMerchantsAssociation, Inc., hereincalled the Association, is a nonprofit New York corpora-4 In Case 29-CC-4335Chevy is not a member in good standing of the Respondent Union6The General Counsel and Respondent argued orallyBriefs were re-ceived from the Respondent and Charging Party7 In addition to the RespondentUnion, the consolidated complaint alsonamed Huntington and Vogue as parties respondent in Cases 29-CE-25and 29-CE-30,respectively Prior to the opening of the hearing,the Region-alDirector recommended that the Board approve a formal settlement stipu-lation, entered into by and between Huntington and Vogue and the Charg-ing Party,which provided,inter aim,thatHuntington and Vogue wouldcease entering into, maintaining,enforcing,or giving effect to their re-spective alleged agreements,arrangements,or understandings with the Re-spondent Union, whereunder only members of the Respondent Union arepermitted to conduct orchestras or bands or to provide musical services topatrons of Huntingtonor Vogue Thesettlement stipulation which also pro-vided for the entry of a consent order by the Board and a consent judgmentby any appropriate United States court of appeals, and pursuant to whichthe parties waived all further proceedings, was approved by the Board onOctober 9, 1974 In accordance with the General Counsel's motion, thecaption of this proceeding has been amended to remove Huntington andVogue as parties respondenttion with its principal office and place of business at 90-15Queens Boulevard, Rego Park, New York, in the QueensCenter Mall, herein called the Mall, where it is, and hasbeen at all times material, engaged in promoting the busi-nesses of its members located at the Mall,which membersinclude Abraham & Straus, Division of Federated Depart-ment Stores, Inc., herein called A & S; Ohrbach's; andHerman'sWorld of Sporting Goods, herein calledHerman's, which are located at 90-01, 90-51, and 90-15Queens Boulevard, respectively, in the Mall.At all timesmaterial herein,A & S hasmaintained aplace of business in the Mall at 90-01 Queens Boulevard,Rego Park, Queens, New York, and other places of busi-nessin the State of New York, where it is engaged in theretail sale of clothing, household appliances,cosmetics,jewelry, and related products. During the past year, whichperiod is generally representative of its annual operations,A & S, in the course and conduct of its business operations,derived gross revenues therefrom in excess of $500,000,and purchased and caused to be transported to its NewYork places of business clothing and other goods and ma-terials valued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were transported anddelivered to its places of business in interstate commercedirectly from States of the United States other than theState in which it is located.At all times material herein,Ohrbach's has maintained aplace of business in the Mall at 90-51 Queens Boulevard,Rego Park, Queens, New York, and other places of busi-ness in the Stateof New York,where it is engaged in theretail sale of clothing and related products. During the pastyear which period is representative of its annual operationsgenerally, Ohrbach's, in the course and conduct of its busi-ness operations, derived gross revenues therefrom in excessof $500,000, and purchased and caused to be transportedto its New York places of business clothing and othergoods and materials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000 were trans-ported and delivered to its places of business in interstatecommerce directly from States of the United States otherthan the State in which it is located.At all times material herein, Herman's has maintained aplace of business in the Mall, at 90-15 Queens Boulevard,Rego Park, Queens, New York, and other places of busi-nessin the State of New York, where it is engaged in theretail sale of sporting goods and related products. Duringthe past year, which period is generally representative of itsannual operations, Herman's, in the course and conduct ofits business operations,derived gross revenues therefrom inexcess of$500,000,and purchased and caused to be trans-ported toitsNew Yorkplaces of business sporting goodsand other goods and materials valued in excess of $50,000,of which goods and materials valued in excess of $50,000were transported and delivered to its places of business ininterstate commerce directly from States of the UnitedStates other than the State in which it is located.Robert Ciavolino, known professionally as, and hereincalled, Bob Chevy, is and has been at all times materialherein an individual proprietor doing business under thename and trade style of the Bob Chevy Orchestras. At alltimes material herein,Chevyhas maintained his principal ASSOCIATED MUSICIANS OF GREATER NEW YORKoffice and place of business in Brooklyn, New York, wherehe is, and has been at all times material herein, engaged inproviding musical entertainment and related services.Vogue, a New York corporation, has maintained itsprincipal office and place of business at the Skyway Hotel,132-10 South Conduit Avenue, South Ozone Park, Queens,New York, where it is, and has been at all times materialherein, engaged in the operation of a restaurant andlounge, providing food, beverages, and entertainment forthe general public.Gateway Hotel Associates, d/b/a Skyway Hotel, hereincalled Skyway, is a partnership with a place of business atthe Skyway Hotel, 132-10 South Conduit Avenue, SouthOzone Park, Queens, New York, where it is, and has beenat all times material herein, engaged in the operation of ahotel for the general public.Vogue and Skyway conduct their operations in such amanner as to supplement each other and convey to thepublic the impression that they are both integral parts of asingle enterprise.During the past year, which period is generally represen-tative of theirannualoperations, Vogue and Skyway, in thecourse and conduct of their restaurant and hotel opera-tions, derived combined gross revenues therefrom in excessof $500,000, and Vogue purchased and caused to be trans-ported and delivered to its restaurant, liquor, food, andother goods and materials valued in excess of $50,000 ofwhich goods and materials valued in excess of $50,000were transported and delivered to it, and received fromother enterprises located in the State of New York, each ofwhich other enterprises had received the said goods andmaterials in interstate commerce directly from States of theUnited States other than the State in which it is located.Vogue and Skyway, and each of them, are and havebeen at all times material herein, employers engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.Huntington is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.The Association, A & S, Ohrbach's, Herman's, and eachof them, are and have been at all times material herein,persons engaged in commerce and in industries affectingcommerce within the meaning of Sections 2(1), (6), and (7)and 8(b)(4) of the Act.Bob Chevy is, and has been at all times material herein,a person within the meaning of Sections 2(1) and 8(b)(4) ofthe Act.88Although the consolidated complaint did not set forth jurisdictionalallegationsas to whether Del Castile, an orchestra leader, and Jeff and Phil,a musical duo, are persons within the meaning of Secs 2(l) and 8(b)(4) ofthe Act, a determination of the same is necessary as the General Counselcontends that the unwritten "hot cargo" agreements allegedly in effect be-tween the Respondent Union and Huntington and Vogue, respectively,were enforced against these parties From the nature of the 8(e) violationsalleged, it is necessary that a determination be made as to whether Castileand/or Jeff and Phil were self-employed persons or were respectively em-ployees of Huntington and Vogue within the meaning of Sec 2(3) of theAct, as Sec 8(e) proscribes only accords whereby an employer agrees tocease doing business with "any other person," as distinguished from thatemployer's own employees However, the record of this proceeding revealedthat both Castile and Jeff and Phil, who will be described in greater detail,II.THE LABOR ORGANIZATION INVOLVED561The Respondent Union is, and hasbeen at all times ma-terial herein, a labor organization within themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe American Federation of Musicians, AFL-CIO,herein called A.F.M., the parent organization of the Re-spondent Union herein, and its various affiliated localunions have engaged in extensive litigation before thecourts and the Board with the Charging Party on a series ofmatters arising around the country.Local 802, A.F.M., the Respondent herein, has also beenparty to a series of legal actions involving the ChargingParty herein.10 The decision cited by the General Counselas most relevant to the instant matter isAssociated Musi-cians of Greater New York, Local 802, American FederationofMusicians, AFL-CIO (Huntington Town House, Inc.),"issued on June 1, 1973, where it was found that the Re-spondent Union had violated Section 8(e) of the Act inthat with Huntington 12 it had maintained and enforced aclause in Huntington's contracts 13 with patrons that onlyLocal 802 musicians "shall be employed on Huntington'spremises." It was also found that Local 802 had violatedSection 8(b)(4)(ii)(A) and (B) of the Act, when, in the pres-ence of management representatives of Huntington, a busi-ness representative of the Respondent Union threatened to"pull every musician out of the the [Huntington] building"and also call out the unionized waiters unless he were al-infra,are the proprietors of their respective enterprises and garner incomefrom selling musical services to purchasers for a price Accordingly, I findthat they are self-employed persons within the scope of Secs 2(l) and8(b)(4) of the ActAssociatedMusiciansof Greater New York, Local 802,A FM, AFL-CIO (NationalAssociationof Orchestra Leaders),176 NLRB198, 199 (1969) In reaching this conclusion in the absence of a supportingallegation in the complaint, it is noted that the Respondent Union, pursuantto a stated intent toproceed toa determination herein on the merits,amended its answer at the hearing to admit the jurisdictional allegationscontained in the complaint The Respondent Union also did not seek tochallenge the applicability of the alleged 8(e) violations as they might relatetoCastile or Jeff and Phil or of other relevant parties, on jurisdictionalgrounds As the above indicated omissions constitute inadvertent errors cor-rected by the record, and have not prejudiced the stated positions of theRespondent, they are hereby corrected9 Charles Peterson, treasurer of the Charging Party, testified at the hear-ing that it is a function of his organization to aid conductors or bandleaderswho feel that their rights may have been adversely affected by actions takenby the A F M in various parts of the country Such individuals would beassisted in the filing of charges with the National Labor Relations Boardand with the institution of court litigation Peterson stated that during the 2years prior to the instant hearing, he filed approximately 50 charges with theBoard against the A F M'()See,interalia,AssociatedMusicians of Greater New York, Local 802,A FM (Dante Caterers, Inc),212 NLRB 645 (1974),AssociatedMusiciansof Greater New York, Local 802, A FM, AFL-CIO (National Association ofOrchestra Leaders),176 NLRB 198 (1969),Associated Musicians of GreaterNew York, Local 802, A FM, AFL-CIO (Random Travel, Inc, et al,),171NLRB 1106 (1968)i 1203 NLRB 1078 (1973)12As in the present case, Huntington signed a settlement agreement thatwas approved prior to the opening of the hearing therein13That decision noted that the disputed clause had appeared inHuntington's contracts with its patrons for at least 12 years 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDlowed to enter the room where a private affair was in pro-gressin order to check on the union standing of the musi-cians who were playing for a nonunion leader. The busi-nessrepresentative also threatened to take similar futureaction if the nonunion bandleader were to continue to playon the next day. It was found that the foregoing and likeconduct was violative of Section 8(b)(4)(ii)(A) of the Act inthat an object of the threats was to compel Huntington tomaintainits agreementto employ only members of Local802 on itspremises.The determination that an object ofthe same conduct was to compel Huntington and otherpersons (including the patrons of the nonunion bandleaderin question) to cease doing business with the said nonunionbandleader resulted in a finding that Section 8(b)(4)(ii)(B)of the Act also had been violated.B. The Alleged Violations of Section 8(e) of the Act1.The events at the Huntington Town HouseHuntington, which maintains 11 ballrooms for the cater-ing of weddings, bar mitzvahs, business meetings, andother events, contracts with patrons for their use. Typical-ly,Huntington will provide patrons with banquets servedThe Respondent Union, while not disputing that suchagreements would be violative of the Act, if extant, deniedtheir existence at Huntington and Vogue and introducedevidence to show that nonunion musicians regularly per-formed on the premises of those employers during thetimes relevant herein. In addition, the Respondent Unioncontends that Huntington, in particular, did not favor theRespondent Union over a rival union by limiting access toitspremises only to the Respondent Union's representa-tives.Del Castile 16 testified that in accordance with a contracthe had entered into on October 16, 1973, he appeared atHuntington's Brentwood Room at about 8 p.m. on July 28,1974, with a group of musicians,17 to provide the musicalservices at a wedding reception.That evening at 9:20, Joseph Messina, a business repre-sentative of the Respondent Union,18 entered the room.According to Castile, while the band was playing a rocknumber, Messina approached, inserted himself between theband and the guests at the affair and shouted an inquiry(F) To render services or contract to render services in any place or forany employer declared unfair by the Executive Board of this Local orthe President or International Executive Board of the American Feder-ation of Musicians,by its own staff of bartenders, dining room and kitchenpersonnel. However, Huntington does not employ musi-cians or have a collective-bargaining agreement with theRespondent Union. Those patrons who wish to have musicplayed at their events must contract independently for mu-sical services. Each ballroom contains a bandstand, piano,and facilities suitable for use by a musical group.From the events to be described below, the GeneralCounsel and Charging Party contend that the RespondentUnion and Huntington entered into and enforced an un-written "hot cargo" agreement, arrangement, or under-standing in violation of Section 8(e) of the Act. Under thealleged agreement, only conductors, bandleaders, and mu-sicians who are members of the Respondent Union may beemployed on Huntington's premises, thereby compellingpatrons to cease or refrain from doing business with musi-cians who are not members of Local 802.14The General Counsel also argued inferentially that thealleged "hot cargo" agreements could be more readily im-plied as such conduct would be consistent with the Re-spondent Union's bylaws."14The "hot cargo" agreement alleged in the instant case, if found to exist,would differ from the agreement fou1id unlawful in the prior case involvingthe Respondent Union and Huntington, cited at 203 NLRB 1078, only inthat in the earlier case the contract between Huntington and its patronscontained a written clause reading "Only union musicians of A F M , shallbe employed on these premises-Local 802 " In the instant case, the allegedagreements are unwritten15The General Counsel marked the following bylaws of the RespondentUnion as relevantARTICLE IVDuties of Members and PenaltiesSECTION IIt shall be a violation and detrimental to the welfare of thisLocal for a member to commit any one or more of the following acts,all of which are hereby prohibited, viz(H) To perform in or with a band or orchestra which is led or conduct-ed by a non-member of the Union or in which a non-member plays aninstrument or performs any other work of a musicianaaa(M) To engage or assist in engaging, or to advise or permit any one elseto engage or assist in engaging, any musician who is not a member ofthis Local for any engagement, whether within or without our jurisdic-tion(W) To acceptan engagementfor or from any agency, person,or placethat is unfairto this Local or any agent not duly authorized by theAmerican Federation of MusiciansSECTION 3 Each Leader(Personnel Manager)or member in charge shallbe responsible for the good standing of each and every member work-Ing on an engagement with him, and shall request every musician onthe engagement to produce his membership card16Del Castile is the professional name of William P Dell'Aquda, a mem-ber of theCharging Party,who is generally a sideman or orchestra member,but who also performs as a leader He was one of the persons adverselyaffected bythe Respondent Union's conduct in the earlier case involvingHuntington,citedsupraCastile testified that he is also the administrator ofthe Allied Musicians'Union hereincalled A M U,an independent grouprivaling the Respondent,which operates out of Castile's own office Prior toJanuary 1975,Castile hadbeen an officer of the American Musicians'Union, apparently a predecessor organization to the Allied Musicians'Union,although the two groups had different executive boards The Ameri-can Musicians'Union was no longer active at the time of the hearing17 Included in Castile's orchestra on the evening in question were MelvinFinkelstein, professionally known asMel Fields, Christopher Orlando,TonyDiPaolo, and Martin Reisman Finkelstein,too, had been amongthose adversely affectedby theRespondentUnion's conduct in the above-cited case involving Huntington DiPaolo was identified in the record hereinas the president of A M U Finkelstein and Orlando gave testimony at thehearing asto the July28 incident at Huntington that was supportive ofCastile18 In accordance with the stipulation of the parties at the hearing, I findthat at all times material herein Messina was an agent of the RespondentUnion within the meaning of Sec 2(13) of the Act ASSOCIATED MUSICIANS OF GREATER NEW YORKacross the bandstand to Finkelstein 19 as to whether a con-tract had been filed.20 Finkelstein replied that Messina wasdisturbing the band's performance and asked him to leave.As Messina did so, he stated that he would be back.At 10:20 p.m., while the band was on break, Messinaapproached Finkelstein who was standing with Castile andOrlando and offered his business card, which Castile took.Castile toldMessina that they were not members of hisunion and had no reason to file a contract. When Messinareplied that Castile had no right to be playing in that estab-lishment, Castile asked whether the Respondent and Hunt-ington had an agreement whereby only Local 802 musi-cianscould perform there. Messina answered, "Yes, theydid have such an agreement." Castile said, "Well, we'rehere now. What are you going to do about it?" Messinaresponded that he was going to let them go that time, but ifthey ever wanted to play there again they would have to bemembers of Local 802. That was the law; in 30 days, theymust join the Union or they could not play there again. Inresponse to Castile's query as to what would happen if theyshould return without union membership, Messina an-swered that there would be "trouble." Castile asked againwhether all this was happening because Local 802 andHuntington had an agreement that only unionmusicianscould play for any private function that might take placethere.Messina repeated that they had such an agreement.Castile then turned to his musicians and told them that,apparently, if they wanted to avoid trouble in the future,they would have to join this union. Castile, with his musi-ciansnodding approvingly, told Messina that they woulddo that the first thing next week. Messina agreed that thatwas what they would have to do, and departed.Castile then asked to speak to Huntington's manager Inresponse to this request, Anthony Ciafardini, banquetmanager ,21 subsequently appeared. In the presence ofFinkelstein and Orlando, Castile described the incidentwith Messina as set forth above and asked if, in fact, it wascorrect that only Local 802 musicians could play at Hunt-ington. Ciafardini replied that that was correct, Hunting-ton was a "union house." Castile, who apparently hadgained experience with this type of questioning from theearliercase, again asked if he correctly understood thatHuntington and Local 802 have an agreement that onlyLocal 802 musicians may play there for private functions.Ciafardini repeated that there was such an agreement andasked if the delegate had given the band permission to fin-ish the job. Castile answered that as they obviously were19As Finkelstein was wearing a tuxedo of a different color than the othersit is contended that Messina thought that Finkelstein was the leader20 The record revealed that in order to protect the pension and welfarerights of its members the Respondent Union requires that notices of con-tract engagements (contracts) must be filed with it by the leader employingLocal802 musicianson forms provided by theRespondentUnion By thismeans, the Respondent Union is informed of the names and card numbersof the musicians employed to enable the Respondent to ensure that theproper pension and welfare payments are made on their behalf by the lead-ersCompliance with this requirement is enforced by the RespondentUnion's business representatives as they visit the various jobs21 In accordance with the stipulation of the parties at the hearing, I findthat Ciafardini, one of six managers in the banquet department,is a supervi-sor and agent of Huntington within the meaning of Sec 2(l 1) of the ActCiafardini testified that,on occasion,he serves as the manager of the entireHuntingtonfacility563still there he assumed that they had permission to finish thejob. He then asked Ciafardmi whether, in the eve,it that heand his musicians should return to perform there withoutLocal 802 membership, Huntington or the Union wouldgive them trouble. Ciafardini answered that they had betterstraighten that out with Local 802. Ciafardini once moreaffirmatively answered Castile's question about the exis-tence of an agreement. Castile thanked him for his timeand, with his musicians, returned to finish the engagement.From that evening to the time of the hearing, approximate-ly 1 year later, Castile and his band have not returned toperform again at Huntington.Messina, called as a witness by the Respondent, testifiedthat he has been a business representative of Local 802sinceAugust or September 1973, and that his duties in-clude visits to different clubs and catering houses to learnwhether the engagement contracts have been filed with theRespondent so that the musicians would be covered bytheir pension and welfare fund.22Messina and Neil Klein,23 a Locr l 802 bandleader whotestified as an eyewitness, denied the account of the July 28incident as related by Castile, Finkelstein, and Orlando.Messina asserted that on the evening in question, in accor-dance with his practice, he had approached the bandstandat a time when the band was not playing and asked if acontract had been filed. When he was told that it was a DelCastile Orchestra and nonunion, he replied, "Fine. Have anice night, gentlemen." As he was leaving, one of the musi-cianstold him, "You never give up do you," and left. Ac-cording to Messina and Klein, the foregoing constituted allthat was said.Ciafardini, in his testimony, recalled that on or aboutJuly 28, 1974, he had been summoned to speak to somemusicians, but denied knowing or recognizing Castile, as-serting an inability to recognize Castile, although the latterwas indicated to him in the courtroom during the hearing.The musicians had told him that a man had just come intothe room and talked to them about a union. He did notrecallwhat was said. Ciafardini related that he had askedthe musicians if he was stopping they. from playing. Whenthey said "no," he told them to play. Ciafardini recalledstating at the time that he had not hired them; their hostshad hired them and that they should .Jo what their hostswanted them to do. If the hosts wanted them to play, theyshould play.Ciafardini testified at first that he did not know the Re-spondent Union. However, Ciafardini, thereafter, inconsis-tently stated that he did not know whether he had seen anydelegates of the Respondent Union at Huntington prior toJuly 28, 1974, but that after that date he would see suchdelegates once a week or twice a month on Huntington's22Messina testified that during the past year, he visited Huntington'spremises on an average of five times each weekend-on Fridays and twiceon Saturdays and Sundays, respectively23Klein,whose band was performing that night in another ofHuntington's ballrooms, testified that earlier that evening he had been com-pelled to ask Castile to stop disturbing Klein's organ player, then providingmusic for the cocktail hour, by talking to him about the A M U , an incidentthereafter related toMessinaKlein then ac. ompanied Messina to theBrentwood Room,where Castile and his group were appearing Klein testi-fied that while there he had witnessed Messina's conversation with the Cas-tile group from a distance of about 25 feet 564DECISIONSOF NATIONALLABOR RELATIONS BOARDpremises.Messina was the only Local 802 representativethat Ciafardini knew and contended that he had learnedMessina's last name only at the hearing.24Union Representative Messina denied the existence ofan agreement between the Respondent Union and Hunt-ington whereby only members of the Respondent Unioncould perform at Huntington 25 and testified that duringhis visits to Huntington he had frequently observed non-union bands playing there-an average of two per visit 26Messina also stated that his duties did not require him toengage inon-the-scene discussions with nonunion musi-cians of the type alleged. If Messina were to find a relevantinfraction, his function merely would be to report the sameto his supervisor at the Respondent Union's office. Itwould then be the Respondent Union's responsibility totake any subsequent action 21Messina's testimony that nonunion leaders and musi-ciansfrequently performed on Huntington's premises dur-ing the relevant times was supported by Neil Klein, JerryRainbow, and Richard Leiter, long-time members of theRespondent Union, who respectively testified that duringtheir recurring engagements at Huntington they frequentlysaw bands at work that they knew to be nonunion. Severalof these musical groups were named in the record. In addi-tion, in support of the Respondent Union's position that itsrepresentatives were not the only union agents to have ac-cessto Huntington's premises, Leiter, Rainbow, and Kleindetailed organizational efforts made by Castile and othersamongmusicianson behalf of the A.M.U. on Huntington'spremises.28 Banquet Manager Ciafardini and Leiter testi-fied,however, that for the most part, the Respondent24 Ciafardmi testified that patrons who asked where they might hire musi-cians to play at their events were advised of the existence of a referral officeoperated by an independent concern on Huntington's premises Ciafardmidisavowed having knowledge as to whether that office only referred patronstomusicians who are members of the Respondent Union or as to how thevarious bands he had seen playing at Huntington were engaged25Messina also denied knowing who Del Castile was or that Castile hadbeen present at Huntington on July 28,1974, explaining that under industrypractice,ifCastile had arranged for the engagement, a subleader could haveappeared in his stead to conduct a Del Castile Orchestra Messina persistedin his testimony that he did not know Castile or that the latter had beenpresent even after the General General, during cross-examination,showedhim a document that he earlier, during the preliminary investigation by theBoard's Regional Office,had read and correctedin his own handwriting,but had not signed In this document,Messina,inconsistent with his testi-mony at the hearing that he had never seen Castile,related that when hehad approached the bandstand and asked if they had filed a contract withthe Union for that engagement one of the musicians replied that he was DelCastile26 In support of this testimony,copies of certain of Messina's engagementreports during the relevant period were introduced into evidence Engage-ment reports are small slips of paper on which Messina and other businessrepresentatives routinely list musicians they encounter on jobs during visits,showing the dates and location of the engagement These handwritten re-ports which thereafter are filed in the Respondent Union's office,tended toestablish,taken in conjunction with Messina's testimony, that certain non-union leaders and musicians were employed at various times at HuntingtonOne of these reports noted Castile's appearance at Huntington on July 28,197427 In corroboration,Neil Klein testified that when on one occasion hewould call Messina's attention to the presence on nonunion bands at Hunt-ington,Messina's standardreply wouldbe that he could not do a thingabout it If they are not in the Union,they are not in the Union28However,there is no direct evidence that Huntington'smanagementknew of the A M U literature and verbal approachesUnion's delegates have free access to Huntington's ball-rooms.29From my observation of the witnesses, noting their de-meanor, the relative consistency of their testimony and thepast conduct of the parties as found by the Board, I creditthe testimony of Castile, Finkelstein, and Orlando that onJuly 28, 1975, they were told by representatives of the Re-spondent and Huntington, respectively, that, under an ex-isting agreement between those parties, only members oftheRespondent Union could perform on Huntington'spremises. I also credit their testimony that Union Repre-sentativeMessina had that night informed them that, al-though they would be allowed to complete that appear-ance, should they return for a future engagement atHuntington without acquiring membership in the Respon-dent Union there would be trouble. However, although atfirst impression it may appear inconsistent as tending tocontradict the existence of such an agreement, I also creditthe testimony of Klein, Rainbow, Leiter, and Messina, sup-ported by the latter's engagement reports that during therelevant period they frequently saw nonunion bands per-forming at private affairs in Huntington's ballrooms.Messina's above-noted insistent testimony that he notonly did not know that Del Castile was at the HuntingtonTown House on July 28, 1974, but that hehad never seenhim personally does not appear to be credible.In his un-signed, but personally corrected, investigatory statement tothe Regional Office, Messina, contrary to his position atthe hearing, had related that when he approached the bandon the evening in question one of the musicians had specif-ically identified himself as Del Castile. In addition, NeilKlein, who had been called by the Respondent to corrobo-rateMessina, testified that shortly before he accompaniedMessina to the Brentwood Room prior to Messina's con-versation with Castile he told Messina of the A.M.U.'s or-ganizational effort among his musicians that evening, andhis belief that the organizer, whom he identified in the rec-ord as Castile, was in the Brentwood Room. Accordingly,ifKlein's testimony were to be accepted at face value,Messina must have known at the time that he approachedthe Castile band that it not only contained a musician whowas not a member of Local 802, but one who had just beenactively organizing on behalf of a rival union among theRespondent Union's members. This alone should havemade the interview more significant from Messina's stand-point.Klein's ability to overhear the conversation at theBrentwood Room bandstand from his described distanceof about 25 feet would appear to be problematical.Ciafardini was not credited in his denial that he had toldCastile and his musicians of the existence of the alleged"hot cargo" agreement on July 28. He testified with ob-vious reluctance, sought to keep his responses vague anddenied having any clear recollection of what was said whenhe was summoned to speak to the musicians on July 28.Ciafardini originally testified that he did not know the Re-spondent Union, a position which he subsequently modi-fied.His testimony as to whether he had seen Local 80229Leiter recalled that on one occasion during the preceding year, contraryto general practice, he did see Huntington'smanagement deny a Local 802delegate access to one of its rooms ASSOCIATED MUSICIANS OF GREATER NEW YORK565delegates on Huntington's premises prior to July 28, 1974,also appeared to be less than direct.Moreover, it is further noted that the conduct of theRespondent and Huntington alleged herein is consistentwith that found in the earlier case. Accordingly, I credit thetestimony of Castile, Finkelstein, and Orlando that on July28, 1974, they were told by agents of the RespondentUnion and Huntington that an agreement existed wherebyonly Local 802 members could provide musical services onHuntington's premises.As noted, the evidence that other musicians and leaderswho were not members of the Respondent had performedatHuntington during the period in question without beingchallenged by the Respondent Union is not contradictedand is credited. However, while a finding that an alleged"hot cargo" agreement may not have been universally en-forced is most certainly relevant to a consideration ofwhether such an agreement in fact existed,it isnot a pre-requisite to a finding of an 8(e) violation that the alleged"hot cargo" agreement be enforced on a nondiscriminatorybasis.The language of Section 8(e) proscribes the mereentering into of such an agreement, and the enforcement ofa "hot cargo" agreement at all, against any other employeror person, is unlawful. Nor does the language of Section8(e) precondition a finding of an 8(e) violation upon a pre-liminary determination that the disputed agreement hadbeen made in writing, as the statute prohibits such agree-mentswhether express or implied.The criticalissueherein, then, is whether on the eveningof July 28, 1974, Del Castile and members of his band wereinformed by agents of the Respondent Union and Hunt-ington, respectively, that the alleged agreement existed andwas being enforced as to them by the Respondent andHuntington. From the evidence credited above, I find thatthis, in fact, had occurred.302.The Vogue Restaurant incidentVogue, a restaurant that regularly engages musicians,operates in the Skyway Hotel in Queens, New York. Itsstock is principally owned by Sy Cohen, whose father-in-law, Henry Cohen, is also an owner.31The General Counsel and Charging Party contend that amusical duo known as Jeff and Phil 32 were terminatedfrom their employment at the Vogue Restaurant because ofan alleged unwritten agreement between Vogue and theRespondent that only musicians who are members of Local802 can perform at Vogue's premises. The existence of suchan agreement is denied by the Respondent Union.The record revealed that Jeff and Phil were referred bythe Carnegie Talent Agency 33 for an engagement at Vogue10 This matter will be further considered below in the section entitled"Analysis and Conclusions "31The record revealed that in Vogue's operation Sy Cohen is responsiblefor the booking and management of talent, while Henry Cohen is custom-aril'more involved in the administration of the restaurant itself3Jeff and Phil are the professional names of Jeffrey Tillman, guitarist,and Helier Felipe, who plays the drums and sings33Carnegie Talent Agency, Great Neck, New York, is owned and operat-ed by Arnold Klein, a member of the Respondent Union Klein's bookingagent-manager agreement, issued by the A F M under which license Kleinhad served as a booking agent for members of the Respondent Union, hadbeen previously revoked by the Union as a result of an action broughtstartingMarch 12, 1975. Jeff and Phil testified that on thefirstnight of their engagement at Vogue Sy Cohen toldthem that the audience liked them very much and that theywould be there for a long time.34They testified that on or about March 15 Cohen toldthem that a new delegate from the Respondent's Unionhad been coming around who, unlike the prior delegate,was very determined. Cohen then asked if they were mem-bers of Local 802. When Jeff and Phil answered that theywere not, Cohen said that when the union delegate eventu-ally spoke to them he would tell them what to do. Jeff andPhil stated that under their understanding they did nothave to be members of the Union to work anywhere. Ac-cording to Tillman (Jeff), Cohen responded, "To play here,you have to be a member of Local 802.1'35On the evening of April 5, while Jeff and Phil were stillworking at Vogue, Mel Jefferson, the other bandleader,introduced them to Ray Cole, a delegate of the Respon-dent Union.36 Cole, Jeff, and Phil proceeded to the lobby,where Sy Cohen was seated, and their conversation tookplace there, in Cohen's presence. Cole asked Jeff and Philif they were members of the Union. When Jeff and Philproduced their membership cards in the AlliedMusicians'Union, Cole told Sy Cohen that he had to advise him thatJeff and Phil were not members of Local 802. Jeff and Philresponded that as far as they knew they did not have to bemembers of Local 802 to work anywhere Cole agreed withtheir statement, but said, "off the record," that he wouldlike to let them know that A.M.U. is a "bastard union,"and made uncomplimentary remarks about Del Castileand his own experiences when he had worked for Castile.Cole then told Jeff and Phil that, if they wanted to advancein their musical careers, they eventually would have to joinLocal 802 in order tomaximizetheir employment opportu-nities.According to Jeff and Phil in their respective testi-mony, Cole advised them that as they became betterknown they would not be able to record or play the betterrooms because of their nonmembership.When Colestepped outside briefly to getsome unionliterature, Sy Co-hen asked Jeff and Phil why they had joined A M.U. Theyreplied that the A.M.U. would protect their interests andwas the only union they needed. When Cole returned, Co-hen offered to buy him a drink and Jeff and Phil returnedto work. That was the last night they performed at Vogue.Jeff testified that on Monday, April 7, 1975, about 1:30p.m., Francine Flashner, the executiveassistantat the Car-negie Talent Agency, who had referred Jeff and Phil toVogue, told him via telephone that the duo had to be mem-bers of the Respondent Union to continue to work atVogue and that Sy Cohen was waiting to hear whether Jeffand Phil would join the Respondent Union. She gave Jeff15 minutes to advise whether they were going to join Localagainst him by two musicians for alleged underpayment Although hisbooking license had been revoked, Klein continued to book musicians in hiscapacity as a leader Jeff and Phil were referred to Vogue by FrancineFlashner, Klein's executive assistant74 Sy Cohen too testified that he had been pleased by Jeff and Phil's work.35 Felipe (Phil) described Cohen's response as being, "Yes,that is true,but this is a union house "36 In accordance with the stipulation of the parties at the hearing, I findthatCole,at all times material herein, was an agent of the RespondentUnion within the meaning of Sec 2(13) of the Act 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD802 or lose the engagement. Jeff responded that he wouldhave to call and speak with Phil because he could not an-swer for him. When Jeff succeededin reachingPhil laterthat afternoon, Phil, too, expressed his refusal to join theRespondent Union. Jeff thereupon called Flashner and in-formed her of their decision not to become members ofLocal 802. Flashner replied, "Well, then, you know thenthat the job is terminated."Arnold Klein, president of Carnegie Talent, testifiedthat prior to Flashner's conversations with Jeff on April 7he had received a call from Sy Cohen. After identifyinghimself,37 Cohen told Klein that the union delegate hadbeen "down" and, inasmuch as Jeff and Phil were notunion, he possibly might have to let them go. Cohen statedthere was a possibility of (Vogue) being picketed if the menwere not taken out of the room and that he had an agree-ment with Local 802 to use unionmen.38Accordingly,union menhad to work the place. If it were all right withthe Union, he would keep Jeff and Phil on. However, Co-hen stated he would want to change the groups in the roomevery 4 weeks or so, but if they joined the Union he wouldprobably bring Jeff and Phil back because he "possibly"would like to have them back.Klein testified that after the above conversation with Co-hen he m=tructed Flashner to call Jeff and Phil to de-termine their union status. It was as a result of his April 7telephone conversation with Flashner, which followed, thatJeff learn°d of the termination of the Vogueengagement.Jeff testified that on April 8, he called Flashner againwho verified that their engagement at Vogue was ended.Del Castile, identified above as administrator of A.M.U.,testified that on or about April 7, 1975, he received a tele-phone call from Jeffrey Tillman who related to him theevents leading to Jeff and Phil's terminationby Vogue.That night, Castile telephoned Vogue, asking to speak tothe owner. His call was given to Henry Cohen. Castile toldHenry Cohen that he was calling for the Allied Musicians'Union and that thatunionwas concerned because, as heunderstood, two of their members (Jeff and Phil), who hadbeen working at his establishment, were to be discontin-ued. He asked Cohen to reconsider and let the boys stayon. Cohen, according to Castile, replied that they loved theboys but there was nothing that they could do about it.Castile asked that if they were satisfied with Jeff and Phil'sperformance why mu; they discontinue their services. Co-hen replied that he had no choice, Local 802 wanted onlytheirmembers playing in his establishment. Castile askedwhether, as the proprietor of Vogue, should he not havecontrol over decisions to hire and discharge. Cohen agreed,but stated that he did not want any trouble with the Union.When Castile asked what h: meant by "trouble," Cohen37Klein apparently had not spoken to Cohen before receiving that call38Although the Respondent introduced evidence seeking to discreditKlein as a witness,noting his difficulties with the Union resulting in theabove-noted revocation of Klein's booking license and the existence ofother controversies between him and the Respondent Union,Sy Cohentestified that he, in fact,did tell Klein that there was an agreement with theRespondent Union under which only Local 802 members could performthereCohen,however,also testified that although he had said this to Klein,no such agreement actually existed,and he had made this statement toKlein merely to get the latter"off his back " Cohen's testimony will bedescribedin greaterdetail and evaluatedinfratold him that the Union said that it would put pickets out-side hisplace unlesshe got rid of Jeff and Phil. WhenCastile pressed him for additional details, Henry Cohentold him that he was too busy to further discussthe matterand suggested that Castile contact his partner, Sy Cohen,who would be there the following day.Castile and Charles Peterson,treasurerof the ChargingParty, both testified that they visited Vogue's premises be-tween noon and 1 p.m. on the next day, April 8, and askedto speak to a representative of management. While waiting,they had lunch there.While Castile and Peterson were at the table, they werejoined by Sy Cohen. Castile asked Cohen to let Jeff andPhil continue to work. Cohen answered that that was outof the question. They could not work there then or at anyother time until they were members of Local 802. Castileasked if the boys had been doing a good job. When Cohensaid that they were doing a very good job, Castile askedwhy Cohen insisted that they join Local 802. Cohen an-swered, "Because thisis a Local 802 house." Castile askedifCohen hadan agreementwith Local 802 that only itsmember musicians could perform at Vogue. Cohen repliedthat he did not know if there was any agreement, theydidn't need an agreement. Castile then asked if Cohen per-mitted Local 802 delegates to enter his establishment andspeak to musicians who are working there. Cohen repliedaffirmatively. In response to Castile's question, Cohen stat-ed that he would allow the Respondent Union'sdelegatesto enter his premises and tell nonunion musicians that ifthey wish to continue working there they must join Local802, but that he would not let A.M.U. delegates past thedoor. Castile told him that he was favoring one union overanother. Cohen responded that it was his place and hecould do what he liked. When Peterson threatened to file acharge with the National Labor Relations Board, Cohenleft.Castile and Peterson testified that after leaving Vogue,they returned to Peterson's office where they decided thatPeterson should call the Carnegie Talent Agency whileCastile listened on an extension line. Accordingly, about 4p.m. that day, with Castile on the extension, Peterson tele-phoned Carnegie's office and spoke to "Fran" (Flashner),who, in answer to a series of questions from Peterson, stat-ed that she had "pulled" Jeff and Phil from Vogue becausethey had refused to join Local 802. Cohen had no choice ashe had been told that there would be pickets in front of hisplace if he did not get rid of the twomusicians.Flashnerwas indefinite as to when she might again refer Jeff andPhil to Vogue.Sy Cohen, called by the Respondent Union, vaguely re-called having spoken to Klein at Carnegie Talent aboutJeff and Phil. While he had mentioned the possibility ofpicketing, he did not mention names. He denied that anyrepresentative of Local 802 had threatened him with pick-etingifhe did not let Jeff and Phil go, averring that theonly threat of picketing in connection with the incidenthad come from Castile, who, during his and Peterson'svisit to Vogue, had told him that A.M.U. could very wellpicket him if 39 he did notreinstateJeff and Phil.39Oddly enough, Castile, who had testified with greatpreciseness anddetail in this proceeding, could not recall whether he had threatened to ASSOCIATED MUSICIANS OF GREATER NEW YORK567Cohen testified that he had released Jeff and Phil be-cause,while he considered them to be a good musical duo,he had decided that the room required at least a trio. Hestated that thiswas oneof the reasons he had given toKlein for having terminated Jeff and Phil. Cohen explainedthat it was in the nature of hisbusinessthat musical groupsbe changed because his customers wanted different sounds.In addition, at that time, he had received requests from anumber of his patrons for a return engagement of Domin-ick Santora's Orchestra, which he described as his "regularband." 40 As noted, Cohen admitted that he told Klein thathe hadan agreementwith the Respondent Union wherebyonly Local 802 musicians could perform at Vogue, but de-nied the actual existence of such an accord. Cohen ex-plained that he had made this statement to Klein in orderto get him to stop "bugging" him about Jeff and Phil.Cohen also admitted telling Tillman during his engage-ment that he would prefer it if Tillman belonged to a unionbecause he liked to have people who work for him belongto a union, if possible, as they are more responsible 41 Hedenied stating that Vogue was a union house, but, in anyevent, the foregoing stated preference for union employeesiswhat he meant by "union house." Cohen also recalledasking Jeff and Phil why they had joined the A.M.U. asthat union did not do anything for its members and that healso had asked them to join Local 802.42Henry Cohen testified that he had received a telephonecall from Castile, whom he did not know, but when askedwhy Vogue had terminated Jeff and Phil, had merely re-plied that their customers were requesting the return of theDominick Santora group again and there was nothing theycould do about it. Henry Cohen testified that Castile hadresponded that his group could picket Vogue as well asanyone else could, to which Cohen had replied by threat-eningCastile. Henry Cohen, too, denied that Vogue had anagreementwith Local 802 that only its members could per-form at Vogue.Although the Respondent introduced additional evi-dence tending to show that Klein had a history of confron-picket Vogue However, it is not necessary to make a finding as to whetherA M U. threatened to picket Vogue as such conduct is not itself an issue inthis proceeding and is not prerequisite to a finding with respect to theResondent's conduct hereinSantora's group, all of whom were members of the Respondent Union,had worked intermittently at Vogue for 2-1/2 years However, Cohen testi-fied that he did not know whether all the musicians playing with a Local 802leader,Mel Jefferson, appearing at Vogue at the time of the hearing, weremembers of the Respondent Union but that, since Jeff and Phil's departure,Vogue has employed certain nonunion musicians He denied that member-shw in Local 802 is a condition of employment at VogueLater in his testimony, Cohen stated that when he had said that he likedto have his musicians belong to a union, he was referring to Local 802 asthat was the only union that he knew42 Cohen's recollection of Respondent Union Delegate Cole's April 5meeting in his presence with Jeff and Phil was also quite short Cole haddescribed the benefits afforded by the Respondent Union to Jeff and Philwho, in turn, had shown Cole membership cards in arother union He reluc-tantly remembered having then told Cole that Jeff and Phil were only goingto be playing for a few more days after which his regular band was return-ing Cole's response was that if they were going to be playing for a few moredays, what is the big deals Forget it' According to Cohen, Cole told himthat if he was happy with Jeff and Phil fine Cohen testified that Cole'sbusiness visit to Vogue was the first by a Local 802 delegate in about 6monthstation with the Respondent Union which would motivatehim to testify against the Union's interest,43 and that he isotherwise unworthy of belief, there appears to be no basisfor not crediting Klein's testimony as to the events in theinstant case as they are essentially uncontradicted. Accord-ingly, Sy Cohen corroborated Klein's testimony by admit-ting that he, in fact, had told Klein when advising him ofJeff and Phil's termination that an agreement did exist be-tween Vogue and the Respondent Union that only musi-cians who were members of Local 802 could perform onVogue's premises. Also at that time, prior to any contactwith Castile, Cohen conceded mentio:iing to Klein the pos-sibility of Vogue being picketed. Sy Cohen also freely ad-mitted at the hearing that he thought that Jeff and Phil hadperformed well and that he had been satisfied with theirservices.Cohen also supported the testimony of Jeff andPhil by admitting that he had asked them why they werenot members of Local 802 and had urged them to join thatUnion44From my observation of the witnesses as they testified atthe hearing,45 noting also the timing of the termination ofJeff and Phil, which occurred almost immediately afterthey had shown Cole their A.M.U. membership cards, thefact that their aborted engagement was inconsistent withJeff and Phil's satisfactory work performa'ice, the extent towhich Sy Cohen had corroborated the testimony of Klein,Jeff, and Phil by admitting the existence of the allegedagreement and by other testimony as discussed above, andthe adverse inference drawn herein from the failure of theRespondent Union to call Ray Cole 46 as a witness to theseevents, I do not credit Cohen's denials that a "hot cargo"agreement in fact existed between Vogue and the Respon-dent Union.4743 In addition to the above-noted difficulties which had resulted in therevocation by Local 802 of Klein's booking license, the record revealed thathe has been brought up on charges before the Respondent Union for hisfailure to have filed contracts for two engagements he had booked as aleader44 Although, as noted, there is testimony that Jeff and Phil were terminat-ed almost immediately after they showed Respondent Union Delegates RayCole their A M U. membership cards, that Sy Cohen had informed ArnoldKlein of the existence of the alleged"hot cargo"agreement between Vogueand Local 802, and that that Union would picket Vogue to enforce theagreement, the Respondent Union failed to have its delegate, Cole, testify atthe hearing These circumstances give rise to an inference that if such testi-mony had been elicited, it would have been adverse to the RespondentUnion See the discussioninInternationalUnion,United Automobile, Aero-spaceand Agricultural Implement Workers of America (UA W) [Gyrodyne Coof America[ v N L R B,459 F 2d 1329 (C A D C, 1972), cited with approv-al inSheldon Pontiac, Inc,199 NLRB 950, 954 (1972)45 Sy Cohen testified with great reluctance and impreciseness, frequentlyasserting his inability to recall relevant events and the extent of his partici-pation thereinInter aIm,he neither denied nor recalled whether he also hadtoldCastile and Peterson Luring their meeting that musicians who per-formed at Vogue had to be members of Local 802 Accordingly, I do notcredit Cohen's testimony to the extent that it conflicts with that rendered byother witnesses in this proceeding46As noted, no representative of the Respondent Union even appeared todens the existence of the alleged unlawful agreement with Vogue4It appears that Henry Cohen, who testified more forthrightly than didhis partner, Sy Cohen, should be credited as to the substance of the April 7telephone conversation with Castile, whose account of the incident ap-peared a bit too pat That Henry Cohen would so unburden himself to astranger on the telephone in the complete manner described by Castile ap-pears to be most unlikely and is contrary to my observation of Henry CohenContinued 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. TheAlleged Violationof Section8(b)(4)(ri)(B) of the ActThe Alleged Threat to Picket at the Queens Center MallThe General Counsel contends that the RespondentUnion threatened the Queens Center Merchants Associa-tion,Inc.,48herein called the Association, a neutral em-ployer, that it would engage in unlawful common situspicketing at the Queens Center Mall, herein called theMall, a shopping center, to compel the Association to ceasedoing business with an orchestra whose nonunion leaderwas under contract with the Association to provide con-certs at the shopping mall. Although the picketing allegedlythreatened did not occur, the General Counsel further ar-guesthat an unusually large number of delegates from theRespondent Union appeared at the concert, with a coer-cive effect. The Respondent denied the foregoing allega-tions, except that it conceded the presence of three of itsdelegates at the concert.Yolanda N. Goldstein, advertising and promotion direc-tor of the Association, testified that in 1974, she enteredinto a contract on behalf of the Association with BobChevy,49 an orchestra leader. Under the terms of thisagreement,Chevy and his orchestra were to perform a ser-ies of concerts at the Mall on four consecutive Tuesdayas a blunt businesslike witness Nonetheless,Henry Cohen was not the cen-tralwitness that Sy Cohen was and participated in fewer of the relevantevents It may be that certain nonunion leaders and musicians have per-formed at Vogue during the times relevant herein without being challengedby the Respondent, as was testified toby SyCohen As discussed above inconnection with the present Huntington matter, evidence to that effectwould be but one factor to be considered in seeking to determine whetherthe alleged"hot cargo"agreements,in fact,existHowever,a conclusionthat certain nonunion musicians have performed at Vogue would not neces-sarily preclude a finding that an agreement of the type alleged by the Gener-al Counsel had been enforced in a discriminatory basis against the immedi-ate parties herein, whether because of their A M U membership or for someother reason In the instant matter,the weight of the credited testimony, inmy view,is supportive of the General Counsel's position48 As set forth above in the jurisdictional discussion, the Association, lo-cated in the Queens Center Mall, Queens, New York, is engaged in promot-ing the businesses of its members,which are various firms with retail storessituated in the MallMember firms include Abraham&Straus,Herman'sWorld of Sporting Goods, and Ohrbach's There are also about 39 satelliteretail stores in the Mall, operated by small merchants The Mall has fourshopping levels and a six-level parking garage The only direct entrance totheMall is on Queens Boulevard at its intersection with Woodhaven Boule-vard49 As noted, Bob Chevy is the professional name of Robert CiavolinoChevy testified that he has had a history of differences with the RespondentUnion at various times since about 1956 when he first became a member ofLocal 802 Accordingly, his membership status had changed from time totime, at the will of the Respondent,and he was not certain of his member-ship at the time of the hearing Although Chevy was party to a collective-bargaining agreement with the Respondent Union, executed May 11, 1973,and effective retroactively from March 26, 1972, to March 25, 1975, pur-suant to which he recognized Local 802 as the bargaining representative forallmusicians to be employed by him in the single engagement field, herelated that at different intervals since the execution of the agreement he hashad discussions with representatives of the Respondent Union as to whetherhe was employing its member musicians As of the time of the hearing, nonew contract with the Respondent Union had been negotiated to replacethe one that had expired on March 25, 1975 In addition, Chevy testifiedthat as of the time of the hearing, his orchestras were being sued for allegednonpayment of fringe benefit contributions on behalf of musicians he hademployed This suit arose under the terms of the then unexpired collective-bargaining agreement with the Respondent Unionevenings,commencing on July 9, 1974, to providemusicalentertainmentfor the shoppers.Goldstein testified that during the afternoon of July 9,the day of the concert, she received a telephonecall fromAl Brown,50 who identified himself as a delegate of theRespondent Union. Brown asked if Goldstein was havingconcerts at the Mall. Goldstein said "yes" and,in responseto her inquiry, was told that Brown had learned of theconcerts from the newspaper advertisements. Brown askedif there were going to be union members there. Goldsteinanswered that she did not know or care. Brown asked howthe contract (with Chevy) read, but Goldstein declined todivulge that information. Brown stated that he believedthat 90 percent of the Mall shoppers were unionmembers,and if they found out that the Association was not havingunion members as performers in the Mall thesecustomerswould no longer shop there. Brown also told Goldstein thatif she did not have union members at the concert he wouldpicket right out in front of the Mall on Queens Boule-vard.51 Goldstein replied that she was not aware of any lawthat required her to have union members at the concertsand asked Brown if that was a threat. Brown answered thatunions didn't have to threaten because they are too strong.Goldstein replied that she could only consider that to be athreat.According to the testimony of Chevy and his secretary,Josephine Spinelli, the latter received a telephone call atapproximately 2 p.m. on July 9 from Goldstein.52 Gold-stein told Spinelli that she had been called by Al Brown ofLocal 802, who had wanted to know if the musicians wereunion members. If they were not, the Union was going topicket. Goldstein requested an assurance that nothing wasgoing to happen. Spinelli told Goldstein not to worry, thatthey would communicate with the Union and speak to heragain.Spinelli then reported the call to Chevy who asked her totelephone Brown at the Respondent Union's hall to findout what the matter was about, while he listened on anextension. Accordingly, with Chevy and another musicianlisteningon extensionlines,Spinelli phoned Brown 53 andasked if he had called Goldstein. Brown said that he had.When Spinelli told him that he had no right to call andthreaten a customer and that he should have called Chevy'soffice if he had any questions concerning the musicians asshe would have been glad to answer them, Brown yelled,"Don't tell me what I can or can't do. I can call anybody Iwant to and say anything I want to say," and hung up.There was no mention of picketing during this conversa-tion.That evening, Spinelli attended the Chevy Orchestraconcert at the Mall, which proceeded without picketing or50 In accordance with the stipulation of the parties at the hearing, I findthat Al Brown, at all times material herein,was an agent of the RespondentUnion within the meaning of Sec 2(13) of the Act Brown testified that heis an elected member of the Respondent Union's board department and isacramted with Bob ChevyAccording to Goldstein, during that conversation, Brown also statedthat he would come down to the concert and personally check everyone'sunion card52 Spinelli testified that Goldstein was in a state of hysteria53 Spinelli testified that she had recognized Brown's voice as she knewhim "pretty well " ASSOCIATED MUSICIANS OF GREATER NEW YORK569other interruption. It is not disputed, however, that Brownand two other business representatives of the RespondentUnion, Joseph Roccaforte and Basil Basile,54 also were atthe concert. Chevy testified that at the conclusion of theperformance all three representatives approached the standand spoke to him, asking why did he not come up to theUnion and straighten the whole thing out. Chevy repliedthat he would.55Brown, called as a witness by the Respondent, testifiedthat on the afternoon of on or about July 9, 1974, afterreading inthe newspapers that Bob Chevy's Orchestrawould be performing at the Queens Mall, he had placed acall to Yolanda Goldstein and asked if she had a contractwith Bob Chevy. Brown did not fully remember her an-swer, but recalled that Goldstein had asked, "What if Ihave a nonunion band?" Brown told Goldstein that he im-agined that 80 or 90 percent of the people who shopped inthat district were union people. However, contrary toGoldstein's testimony, Brown did not say that they wouldnot cross a picket line, as he did not know what they woulddo. Brown did tell Goldstein that he thought it would bethe Union's privilege to advertise with picketsignsthat thatparticular band is nonunion.56Brown stated that on the evening in question he attend-ed Chevy's concert at the Queens Mall accompanied by histwo colleagues, Basile and Roccaforte,57 and, after the per-formance, had congratulated Chevy on his concert. Brownalso testified that he and his colleagues also greeted themusiciansinChevy's orchestra as old friends. Althoughthey found that Chevy's musicians that night were mem-bers of Local 802, Brown testified that his union did notpicket that night as they had had no prior intention of sodoing.5854 Spinelli testified that in her experience it was unusual for three uniondelegates to appear at a given concert Usually, this was done by one dele-gate.ss The General Counsel does not contend that any of the three remainingperformances under Chevy's contract with the Association were in any wayinterferedwith by the Union56 Brown denied telling Goldstein that the Respondent Union wouldpicket if a nonunion band performed, on the ground that he had sufficientexperience after 40 years in his position to know the Respondent's rule thatpicketing must be approved in advance by the Local 802 executive boardand by its attorneys He also expressly denied that he had told Goldsteinwho or where they would picket57 Brown explained that the three delegates were at the Chevy concertbecause Chevy had a history of not cooperating with the Union and ofviolating his contract,then in effect,by not filing contract engagement re-ports as to which musicians he was employing so that pension and welfarepayments could be collected on their behalf Similarly, Chevy's musiciansalso tended not to talk to union representativesAs the Unionhas about25,000 members,there are times when delegates visitingjobs did not recog-nize the musicians present In view of the anticipated noncooperation fromChevy andhis musicians,and to increase the Respondent's chances of re-cognizing his musicians,the three delegates had attended the concert TheUnion might assign three delegates to attend the same single engagementabout three to five times a year The Respondent'smembers play approxi-mately 50,000 single engagements a year Brown described Roccaforte andBasile as being members of the RespondentUnion's trial board, an intra-union panel that hears complaints brought by members against each otheror against leaders, but contended that it is customary for members of theRespondent Union's executive and trial boards to check out jobs58 Brown,when questioned as to whether he had known that Chevy wasnot a member in good standing of the Respondent Union since1971, didnot answer directly, but merely replied that he had treated Chevy as asignatory party to their collective-bargaining agreementFrom the foregoing, the General Counsel, as noted, con-tends that the testimony of his witnesses, if credited, wouldestablish that the Respondent Union had not merelythreatened to picket Bob Chevy, with whom it had its pri-mary labor dispute, on July 9, but that, in violation ofSection 8(b)(4)(ii)(B) of the Act, it had threatened the As-sociation, a neutral employer, to the effect that it wouldplace its pickets at the Association's Queens Mall entrancewith ambiguously worded picket signs. It thus is assertedthat the Respondent Union thereby threatened to picketthe entire Mall and the Association's member firms doingbusiness therein, to compel the Association to cease doingbusiness with Chevy.The Respondent Union to support its position that, atmost, only the possibility of its engaging in lawful primarypicketing was mentioned by Brown to Goldstein, indicatesin its brief Brown's testimony wherein he denied havingthreatened to picket the stores in the Mall or that there hadbeen any discussion as to any particular place in the vicini-ty of the Mall where picketing might occur. The Respon-dent Union also emphasized Brown's testimony that hehad clearly conveyed his union's intention only to picketthe particular band involved.59 It is further argued that thefact that no picketing or other disturbance actually tookplace is further reason for not crediting the GeneralCounsel'switnesses.However, from my observation and evaluation of thewitnesses at the hearing, I would credit Goldstein's accountof her July 9 conversation with Brown. As the GeneralCounsel indicates, Goldstein is a comparatively disinterest-ed witness, who, prior to her conversation with him on thatdate, had not known Brown. Goldstein gave her testimonywith clarity and precision. In addition, the testimony ofChevy and Spinelli with respect to Spinelli's conversationwith Brown, which tended to follow and corroborate Gold-stein,was not denied by Brown, and is therefore credited.In contrast,Brown'stestimony seemed ambiguous atpoints.As noted, although requested, he did not directlyrespond to questions concerning whether, at the time inquestion, he knew that Chevy was not a member in goodstanding of the Respondent Union and did not recall theentirety of his conversation with Goldstein. However, hedid corroborate Goldstein in certain respects, such as thatsegment concerning the percentage of shoppers in theMall's area who are union members. The seriousness withwhich Brown apparently regarded the Chevyengagementwas further evidenced by his strong reaction to Spinelli'scall as related by her, and the fact that he and two othersenior representatives appeared at the concert. As noted,this type of coverage of a single engagement might occur atabout 3 to 5 of approximately 50,000 engagements a year.60This additional evidence of Brown's reaction to the Chevyengagement tends to lend further credence to Goldstein'stestimony and tends to detract from Brown's effort to pre-sent the matter as a more casual occurrence.59 Brown's testimony did not include a reference to a conversation withSpinelli,Chevy's secretary60 As to theRespondent's observation that no picketing ever occurred, it,of course, is speculativeto considerhere whatthe Union's course wouldhave beenfor the remainder of the concertseries had it not been found thatChevy's musicianswere members of theRespondent Union 570DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Analysisand Conclusions1.The alleged 8(e) violationsSection 8(e) of the Act makes it an unfair labor practicefor a union "to enter into any contract or agreement, ex-press or implied, whereby such employer ceases . . . doingbusiness with any other person and any . . . such .. .agreement shall be to such extent unenforceable and void."The primary employers or persons herein, with whom theRespondent Union had its disputes, were Del Castile andJeff and Phil, respectively, the bandleader and duo whowere not members of Local 802. The respective secondaryemployers were Huntington and Vogue.InAssociated Musicians of Greater New York, Local 802,American Federation of Musicians, AFL-CIO (HuntingtonTown House, Inc.).61the following was noted-Statutory language, as well as legislative history,demonstrates that Congress adopted a broad andcomprehensive ban against "hot cargo" provisions.SeeN.L.R.B. v. LB.E.W, Local Union No 769 (Ets-Hokin Corp.),405 F.2d 159, 163 (C.A. 9, 1968), enfg.154 NLRB 839;Employing Lithographers of GreaterMiami [Miami Post] v. N.L.R.B.,301 F.2d 20 (C.A. 5,1962), enfg. as modified 130 NLRB 968. Section 8(e)on its face proscribes not only hot cargo contracts, butalso "agreements"; and it bars not only express hotcargo clauses, but those which may be "implied." 62The credited testimony and .he inferences to be drawntherefrom support the allegations of the complaint that theRespondentUnion with Huntington and Vogue, re-spectively, during the relevant periods, maintained and en-forced illegal "hot cargo" agreements, arrangements, orunderstandings 63In so concluding with respect to the events at Hunting-ton, it is noted from the credited testimony that Messinaand Ciafardini, representatives and agents of the Respon-dent Union and Huntington, respectively, specifically toldCastile and his musicians of the existence of an agreementwhereby only Local 802 bandleaders and musicians wereto perform for patrons on Huntington's premises. It is fur-ther noted that although Messina permitted the perfor-mance to continue he threatened that there would be"trouble" if they were to return for future performances atHuntingtonwithoutmembership in the RespondentUnion. This is corroborated by Ciafardini's response onlearning of Castile's meeting with Messina, at which timehe asked whether Castile would be permitted to finish theengagement.Although this case is no exception to the general rulethat each matter should be adjudicated on its own facts, inthe context of the credibility resolutions detailed above, itis relevant to consider the recent history of the Respondent6i 203 NLRB 1078, 108262 As proscribed "hot cargo"agreementsmay, by definition,be impliedfrom the surrounding circumstances,as noted, it is not necessarythat theybe in written form63 See 203 NLRB 1078spondent and Huntington, it was concluded that at thetime of the hearing of that matter, and for 12 years priorthereto, there existed a written clause in Huntington's con-tractswith its patrons to the same effect as the unwrittenagreement alleged to be unlawful herein. Accordingly, itwas found that the disputedagreementin that case hadlong been effectuated by these same parties. The Respon-dent Unionarguesthat the experiences of the parties incomplying with the remedies ordered in the prior casewould make it unlikely that they would do the same thingsallover again at this time. Yet, the facts of that earliermatter have not been rendered completely obsolete. One ofthe Respondent Union's defenses, noted in theearlier case,was that it had only "exercised its discipline ...against itsown members by notifying them that playing with a non-union musician constituted a violation of the [Union] Bylaws." The Administrative Law Judge, in his Board-adopt-ed decision, rejected this defense with the following obser-vation:As tothe latter contention,Respondent'sdefenseinvolves action in itself illegal and therefore does notimmunize its conduct.As the Board put it in one ofthe two cases involving thisveryRespondent andCharging Party, Local 802 violated Section 8(b)(4)(i)and (u)(A) and(B) by "maintaining bylaw provisionsprohibiting its members from playing in an orchestraled or conducted by a nonmember of Local 802 or inwhich a nonmember plays an instrument or performs,any other work of a musician."Associated Musicians ofGreaterNew York,Local802, AFM, AFL-CIO (Ran-dom Travel,Inc.) and National Association of OrchestraLeaders),171NLRB 1106.To the same effect, see As-sociatedMusiciansof Greater New York,Local 802,AFM, AFL-CIO (National Association of OrchestraLeaders),176 NLRB 198, 206.Despite the pnor adjudications referred to above, therecord in the instant case revealed that the same provisionwas still among the Respondent Union's bylaws at the timeof the hearing herein.64As there is no complaint allegationor evidence that the relevant bylaw in the instant case wasurged upon Huntington or any other employer as a basisfor actions to be taken, there is no finding herein of aviolation in connection therewith.Nonetheless,as noted,this bylaw provision has been implemented in the past andits continued standing among the Respondent Union's ba-sic governing rules indicates that the agreement found un-lawful herein is fully consistent with the RespondentUnion'swritten policies.6564 See the Respondent Union's bylaws,art IV(H), set forth above in In15 It is of course true that in the absence of evidence that Respondent'sofficials had made a direct approach to or had undertaken conduct directedat an employer, such as Huntington, for the purpose of causing the employ-er to discriminate by implementing the union bylaw through his hiring prac-tices or otherwise, such a bylaw provision constitutes a rule prescribed by alabor organization with respect to the acquisition and retention of member-ship, and, as such,is protected by the proviso to Sec 8(b)(1)(A) of the ActSeeAssociated Musicians of Greater New York, Local 802,AFM, AFL-CIO(Joe Carroll Orchestras),176 NLRB 365 (1969)65 These observations are in accordance with the Board's policy of consid-ering relevant conduct by the same parties in earlier cases as backgroundevidence SeeFederal Pacific Electric Company,203 NLRB 571, In 1 (1973) ASSOCIATED MUSICIANS OF GREATER NEW YORK571In concluding that Jeff and Phil's termination by Voguewas an effectuation of a like agreement between the Re-spondent Union and Vogue, from the credited testimony,reliance isplaced upon the admittedstatementby Sy Co-hen that he had told Arnold Klein of Carnegie Talent thatVogue, in fact, had such agreement with the RespondentUnion; that there was a possibility that Vogue would bepicketed in connection therewith; Cohen's statement toJeff and Phil that the Respondent's delegate was earnestlyenforcingLocal 802'smembership requirement; thatVogue was a "union house"; his urging that Jeff and Philjoin Local 802; and the timing of the abrupt termination ofJeff and Phil by Vogue after they had made known to theRespondent Union's delegate, Cole, that they were mem-bers of a rival union.66 It is further noted that Jeff andPhil's termination was inconsistent with Sy Cohen's admit-ted satisfaction with their work and his stated prior antici-pation that Jeff and Phil would have a long engagement.From the credited testimony of Tillman, corroborated inpart by Klein, it is found that Jeff and Phil were advised byFlashner, from information received from Cohen, thattheir continued employment at Vogue depended upon theirwillingness to become members of the Respondent Union.InAssociated Musicians of Greater New York, Local 802,AFM, AFL-CIO (Dante Caterers,Inc.)," cited by the Re-spondent Union in its brief, the Board dismissed a com-plaint against the instant Respondent that alleged viola-tions of Section 8(b)(4)(ii)(A) and 8(e) of the Act of a typesimilar to those in the earlierHuntington Town Housecase,supra,on grounds that the asserted unlawful understandingand threats inDante Caterershad not been established bydirect unambiguous evidence.6S The present proceedings,as they relate to Huntington and Vogue, appear to be dis-tinguishable fromDante Caterers, supra,as,inter alia, theevidence of misconduct is more direct. Moreover, the dis-puted agreement was successfully enforced against Jeff andPhil. In the instantHuntingtoncase, unlikeDante Caterers,itwas found that both management and union representa-tives directly informed Castile and his musicians that therewas an agreementthat only Local 802 bands could play atHuntington's, and the union representative,Messina,threatened that there would be "trouble" if Castile and hismusicians returned to Huntington without first acquiringmembership in Local 802.TheVoguecase hereinis alsomaterially distinguishablefromDante CaterersInVogue,Sy Cohen as a representa-tive of management directly affirmed the existence of suchan agreement to Klein, a third party, and mentioned thathis business could possibly be picketed; announced to themusicians in question thatVoguewas a "union house" anddischarged them withoutcauseimmediately after their ad-verse interview with the Local 802 delegate and their statedcontinued refusal to become members of the RespondentUnion. Accordingly inVogue,contrary toDante Caterers,in addition to the other direct evidence of the existence of66 Cole's hostility to A M U , expressed during thatmeeting, isalso noted67 212 NLRB 64568 InDante Caterers, supra,the Board noted that in addition to the ab-sence of direct evidence to support the General Counsel's allegations, nointerference actually occurred The band allegedly challenged by the Re-spondent Union completed its engagement and was not fireda "hot cargo" agreement, noted above, the employment ofthe non-Local 802 musicians atVogueandHuntingtonwasdirectly and abruptly affected.It,therefore, is concluded that the preponderance ofsubstantial credible evidence supports the complaint alle-gations that the Respondent Union violated Section 8(e) ofthe Act by maintaining and enforcing illegal "hot cargo"agreements with Vogue and Huntington, respectively, dur-ing the periods involved.2.Thealleged 8(b)(4)(ii)(B)violationThe credited evidence revealed,inter aka,that on theafternoon of July 9, 1974, the Respondent'sdelegate,Brown, told Goldstein, an official of the Association, thatifunion members did not perform the Chevy orchestraconcert he would place pickets on QueensBoulevard infront of the Mall. As noted, the Mall has but one mainentrance. Brown, too, testified that he had spoken to Gold-steinof the possibility of establishing what would be, ineffect, an informational picket line directed to consumersvisiting theMall.The test for whether a mention of the possibility of aninformational picketline is,in and of itself, a threat withinthe meaning of the Act was stated by the Board inUnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, Local No. 639 (American Modulars Corporation),"where it said:Like the Administrative Law Judge, we find that thestatementof Respondents to American's area manag-er, concerning the possibility of "informational" pick-etingat the Sherwood jobsite unless the latter's sub-contractor, Sondles, the primary employer herein, be-came unionized, constituted a threat within the mean-ingof Sec. 8(b)(4)(ii)(B).This statement, by itsbreadth, contemplated picketing of the entire jobsiteand anyone working there, whether connected withthe primary or neutral persons or employers. As such,itwent beyond the mere giving notice of prospectivepicketingagainsta subcontractor to a general contrac-tor.Cf.Construction, BuildingMaterial and Miscella-neousDrivers Local Union No. 83,International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Ind. (Marshall and Haas),133NLRB 1144, 1146.InAmerica Modulars,the threat was utteredin a contextwhich included picketing and the principal issue discussedby the Board was whether the signs that had beenused mettheMoore Dry Dockstandards.70American Modularsdif-fers from the instantcase,however, for in that matter therewas picketing which took place at a jobsite, while herethere was merely a threat to picket and the commonsitus isa retailshopping center.The Respondent, in itsbrief, has sought to support itsposition by arguing,interaha,that no picketing actuallyhad occurred. However, the Board has found violations ofSection 8(b)(4)(ii)(B) in situations where no picketing has69203 NLRB 1112, In 1 (1973)70 SeeSailors'Unionof the Pacific, AFL (Moore Dry Dock Company), 92NLRB 547 (1950) 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowed the words claimed to be subsection (u) threats. InGeneral Teamsters,Warehouse and Dairy Employees UnionLocal 126, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, etal. (Ready Mixed Concrete, Inc.),`the Board said:The Trial Examiner also found that Teamsters Busi-nessRepresentative Richmeier's threat to Tiede's su-perintendent to put up a picket line unless Tiede dis-continued its purchases of concrete from RMC didnot violate Section 8(b)(4)(ii)(B) of the Act becausethere was no evidence "that the inducement offered byRichmeier was effective...." A threat to an employ-er to picket is itself coercive, whether or not the picket-ing is subsequently instituted, and if the threat is in-tended to achieve an object prohibited by Section8(b)(4)(B), as in this case, it is violative of Section8(b)(4)(n)(B).We therefore find, contrary to the TrialExaminer, that Richmeier's threat to Tiede violatedSection 8(b)(4)(ii)(B) of the Act.72If Brown's statement to Goldstein were to be construedas a threat to engage in consumer picketing at the Mall,from the credited testimony, it cannot be found thatBrown's threat to picket at the common situs shopping cen-terwas so phrased as to indicate an intent to picket inconformity with the standards of specificity established intheTree Fruits 73case.74 It would appear fromTree Fruitsand fromcasesthat followed that in order to come withintheTree Fruitsdoctrine, a union must meet criteria remi-niscent of those adopted by the Board in common andmoving situs picketing situations concerning the timingand location of the picketing and the specificity of theUnion's appeal.75 In the instant case the threat to picketwas not specific as to the nature of the appeal that would7i 200 NLRB 253, In 2 (1972)72 InReady Mixed Concrete,supra,also, the principal issue before theBoard was the legitimacy of the picketing which had taken place, not anissue here73N L R B v Fruit & Vegetable Packers and Warehousemen,Local 760, etal,377 U S 58 (1964) InTree Fruits,the Supreme Court enunciated adoctrine of limited consumer boycott privilege,holding that a union did notviolate Sec 8(b)(4)(u)(B) of the Act when,in furtherance of its dispute withpackers of Washington State apples, it picketed stores selling their productwith signs appealing to members of the consuming public not to buy thespecific product in dispute In so concluding, the Court noted that the "iso-lated evil" that required proscription of peaceful picketing at secondary sites"was its use to persuade the customers of the secondary employer to ceasetrading with him in order to force him to cease dealing with the primaryemployer " In the Court'sview, there existed a major difference betweenthat type of unlawful consumer picketing and that effectuated in theTreeFruitscase,where,from the unambiguous picket signs utilized, it was clearthat the peaceful picketing at the common situs shopping area was directedonly at the struck product In such circumstances,the Union's appeal to thepublic was found to be lawful,as the public is not asked to withhold itspatronage from the secondary employer,but only to boycott the primaryemloyer's foods or servicesThe Respondent Union in its brief did not specifically refer to theapplicability of theTree Fruitsdoctrine, but presented what was principallya factual argument The Respondent's position is that the testimony of itswitnesses,if credited,would establish that Brown had voiced no more thana specifically pressed intent to engage in what would be lawful picketing.Alton-Wood River Building and Construction Trades Council,AFL-CIO,et al,154 NLRB 982 (1965),Millmen & Cabinet Makers Union, Local No550, etc(Steiner Lumber Co ),153 NLRB 1285, enfd 367F 2d 953 (C A 9,1966)be made to the public.76 As noted fromAmericanModulars,supra,when such a broad threat to picketismade,there isno advance presumption that it will be sufficiently re-stricted in its scope and appeals to the publicas to removeit from the proscription of Section 8(b)(4)(u)(B) of the Act.A no less compelling reason for finding that the threatherein would be outside of theTree Fruitsdoctrine of per-missibleconsumer picketingrelatesto the significance thatthe Board has placed upon the presence or absence of atangible struck product or service offered toconsumers. Inthe instant matter, the disputed service did not consist of atangible struck product such as the Washington State ap-ples in theTree Fruitscase,which consumers could, at theiroption, purchase or forgo without otherwise affecting theirrelationship with the neutral vendors. Here the productconsisted of musical services that neither the Associationnor any of its member retailers were purveyingto its cus-tomers.77 Had the shoppers at the Mall been called upon toobserve the boycott, as threatened, they would have beenobliged to cease doing business with the Association andits neutral member firms.For the foregoingreasons,I find that the RespondentUnion by its above conduct violated Section 8(b)(4)(ii)(B)of the Act.78IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Union set forth in sec-tion III,above, occurring in connection with the operationsof the respective employers set forthin sectionI,above,have close, intimate, and substantialrelationsto trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.76 It was also unclear as to precisely who would be picketed and where thethreatened picketing would take place77 Local 254,Building ServiceEmployeesInternational Union,AFL-CIO(University Cleaning Co),151NLRB 341, 347 (1965)78 CfInternational Brotherhood of ElectricalWorkers, AFL-CIO, LocalUnionNo 38 (Cleveland Electro Metals Company),221 NLRB 1073 (1975),International Union of Operating Engineers, Local 17, 17A and 17B, AFL-CIO (Firelands Sewer and Water Construction Co, Inc),210 NLRB 150(1974) In those cases, no violations were found with respect to threats byunions to respective neutral employers that they would engage in informa-tional picketing at common situses in an unspecified manner if nonunioncontractors, with whom the unions had their primary disputes, were award-ed contracts In finding that the context in which these statements weremade did not constitute threats to picket neutral employers, the Board not-ed that the conversations at the time the alleged threats were uttered hadcentered on the nonunion primary employers, no other contracts had beenawarded and no other contractors or subcontractors were involved or dis-cussed, and the statements were made in response to a question as to whatthe unions would do In the instant case, contrary toCleveland Electro Met-als, supra,andFirelands Sewer, supra,the common situs is a shopping centerwhere over 40 neutral employers are regularly engaged in the conduct oftheirbusinessAccordingly, the contextual presumption that the broadthreat to engage in informational picketing herein would be directed onlyagainstthe primary employer is proportionatelydiluted In addition, unlikethe above-cited cases, in the present matter the threat to picket was not anelicited response to a question put to the Union by a neutral employer, butwas originated by the Respondent Union on its own initiativeas a statementof its aggressive intent ASSOCIATED MUSICIANS OF GREATER NEW YORK573CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.The Respondent Union violated Section 8(e) of theAct bymaintaining and enforcing agreements,arrange-ments, or understandings with Huntington and Vogue, re-spectively, under which only Local 802 bandleaders andmusicians would be allowed to perform on the premises ofHuntingtonand Vogue.3.By threatening,coercing,and restraining the QueensCenter Merchants Association, Inc., with an object of forc-ing or requiring the Association and other persons to ceasedoing business with Bob Chevy,a nonunion bandleader,Respondent violated Section 8(b)(4)(ii)(B) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent Union has engagedin unfair labor practices within the meaning of Section 8(e)and 8(b)(4)(ii)(B) of the Act, I shall recommend the cus-tomary cease-and-desist order and the usual affirmative re-lief ordered in cases of this nature,including the posting ofnotices. In view of the fact that Respondent has beenfound to have engaged in secondary activity violative ofSection 8(b)(4) in several adjudicated cases,79 I find thatthere is real danger that Respondent may in the futureengage in unlawful activity of the same or similar nature asthat here found. Accordingly, I shall recommend a broadorder designed to extend the protection of the Act to pn-mary and secondary employers other than those here in-volved.BO It willalso be recommended that the RespondentUnion be required to publish the notice attached hereto inan issueof "Allegro," the official publication distributedmonthly to all of its members, or any equivalent publica-tion."Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record,and pursuantto Section 10(c) of the Act, I hereby recommend the fol-lowing:ORDER82The Respondent, Associated Musicians of Greater NewYork, Local 802, American Federation of Musicians,AFL-CIO, Brooklyn, New York, its officers, agents, andrepresentatives,shall:1.Cease and desist from:(a)Enforcing, maintaining, or otherwise giving effect toany agreement,arrangement,or understanding with Hunt-ington Town House, Inc., Vogue Restaurant, Inc., or withany other employer, whereby such employers agree thatonly the Respondent's members be allowed to provide orperform services as musicians or bandleaders.(b)Threatening, coercing, or restraining Queens CenterMerchants Association,Inc., or any other person engagedin commerce or in an industry affecting commerce, wherean object thereof is to force or require the Queens CenterMerchants Association,Inc., or any other person,to ceasedoing business with Robert Ciavolino,doing business un-der the name Bob Chevy Orchestras, or with any otherperson.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Post at its office,place of business,and meetingplaces copies of the attached notice marked "Appendix." 83Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by the Re-spondent Union's representative,shall be published in afollowing issue of "Allegro" or any other equivalent officialpublication of the Respondent Union distributed to itsgeneralmembership;be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,in conspicuous places, includ-ing all places where notices to members are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced,or coveredby any othermaterial.(b)Furnish said Regional Director with signed copies ofthe aforesaid notice for posting, if desired by any employeror person involved in this proceeding,at places where theycustomarily post notices to employees.(c)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.79 AssociatedMusiciansof Greater New York, Local 802, A FM, AFL-CIO(HuntingtonTown House,Inc) and the National Associationof OrchestraLeaders,supra,203 NLRB 1078,AssociatedMusiciansof Greater New York,Local 802, AFM, AFL-CIO (NationalAssociationof OrchestraLeaders),su-pra,176 NLRB 198,AssociatedMusiciansof Greater New York, Local 802(Random Travel,Inc), supra,171 NLRB 110680 SeeAssociated Musicians,Local 802,supra,203 NLRB 1078,AssociatedMusicians,Local 802,supra,176 NLRB 198,In2,AssociatedMusicians,Local 802, supra,171 NLRB 110681 InAssociatedMusicians,Local 802,supra,203NLRB 1078, theearlierHuntingtonTown Housecase, it was determined that the remedyordered therein,contraryto those in the cases cited aboveat 176 NLRB 198and at171NLRB 1106,should not include a requirement that the Respon-dent Unionalso publish the remedial notice in "Allegro " There, unlike thenoted earlier cases,there was no evidence that the RespondentUnion hadutilized "Allegro" to further the illegal activity by publicizingitHowever,while there also is no evidence in the instant case that actions found unlaw-ful had beenpublished in "Allegro" or any otherpublicationof theRespon-dent Union,it is relevant to note from the cases cited that the misconductfound herein is not isolatedbut is of arecurring natureUnless adequatenotice is given of theOrder in thismatter, these activities might well contin-ue or be resumedThe requirement that theRespondentUnion publish anotice of theOrder at least once in its publication generally distributed to itsmembershipappears to be a reasonable requirement in light of the circum-stances hereinvolvedN L R B v UnitedBrotherhoodof Carpenters andJoiners of America,321 F 2d 126, 129-130 (C A 9, 1963), cert denied 375US 95382 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec102 48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waivedfor all purposes83 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading "Posted byOrder of the National LaborRelations Board"shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board" 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXington Town House, Inc., Vogue Restaurant,Inc., orany other employer, whereby such employersagree toallow only Local 802 membermusiciansand band-leaders to perform on their premises.WE WILL NOT threaten,coerce,or restrain QueensCenter Merchants Association, Inc., or any other per-son engaged in commerce or in an industryaffectingcommerce, where an object thereof is to force or re-quire the Queens Center Merchants Association, Inc.,or any other person, to cease doing business withRobert Ciavolino, doing business under thename BobChevy Orchestras, or with any other person.ASSOCIATEDMUSICIANS OF GREATER NEW YORK,LOCAL 802, AMERICAN FEDERATIONOFMUSICIANS,AFL-CIONOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunity topresent their evidence, it has been found that we, Associat-ed Musicians of Greater New York, Local 802, AmericanFederation ofMusicians,AFL-CIO, have violated thelaw and we have been ordered to post this notice andabide by its terms.WE WILL NOT enforce, maintain, or otherwise giveeffect to any agreement or understanding with Hunt-